Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In finding applicant’s argument regarding finality persuasive, the finality of the Office action issued on August 5, 2021 is hereby withdrawn. Furthermore, the Final rejection Office Action mailed August 5, 2021 and the Non-final rejection Office Action mailed December 9, 2021 are VACATED and replaced with this non-final rejection. Applicant’s after-final amendments are now entered.
Claims 1-7 are still rejected under 35 USC 112(b) as being indefinite for failure to disclose sufficient corresponding structure for the claimed “pattern recognition module,” computation module,” and “image generation module” interpreted under 35 USC 112(f). The applicant has disclosed a computer program in claim 14 and in the specifications, so the applicant is still invoking a computer implemented means. In the claims and specifications, the applicant must link the disclosed computer program to the specific steps of the algorithm of claims 1-7.

	Response to Arguments
In the remarks filed November 4, 2021 in response to the Final Office Action mailed August 5, 2021, the applicant argues that Chen “does not teach determining a blood flow direction using “a spatial gradient of a fluorescence intensity along the identified blood vessel structure and a temporal gradient of fluorescence intensity at least one location within the at least one identified blood vessel structure,” as recited in amended claim 1.” (see pg. 11, para. 2 of applicant’s remarks), and the examiner disagrees. One of ordinary skill in the art recognizes that velocity is a change of position (equated to a spatial gradient) 
The applicant also argues that Arzani “determining that “the blood flow direction is along the positive direction if the temporal gradient and the spatial gradient have opposite signs,” as recited in amended claim 1.” (see pg. 12, para. 3 of applicant’s remarks), and the examiner disagrees. Arzani teaches blood flow can be defined in a positive direction for visualizing thrombotic and atherosclerosis in blood vessels (see pg. 014503-3, col. 1, para. 2 – where             
                H
                (
                t
                )
            
         is equated to the spatial gradient and the spatial gradient is negative when             
                
                    
                        τ
                    
                    
                        t
                    
                
                <
                0
            
        , and where             
                
                    
                        
                            
                                
                                    
                                        τ
                                    
                                    
                                        t
                                        -
                                    
                                
                            
                            -
                        
                    
                
            
         is equated to the temporal gradient and the temporal 
    PNG
    media_image1.png
    112
    346
    media_image1.png
    Greyscale
gradient is  positive, as shown equation 9 below). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: "pattern recognition module" in claims 1 and 6; "computation module" in claims 1-7; and "image generator module" in claim 1. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. In paragraph [0008] of the specification, the modules are described as "hardware or software, or any combination of hardware or software." This description does not reasonably convey the claimed invention to one skilled in the relevant art. The interpretations of claims 1-7 are interpreted as computer-implemented 112(f) limitations. The disclosed functions of the claims require “special purpose" computer hardware which is computer hardware and the algorithm which accomplishes the claimed functions. When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 invokes 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In paragraph [0008] of the specification, the modules are described as “hardware or software, or any combination of hardware or software." This description does not reasonably convey the claimed invention to one skilled in the relevant art. The interpretations of claims 1-7 are interpreted as computer-implemented 112(f) limitations. The disclosed functions of the claims require "special purpose" computer hardware which is computer hardware and the algorithm which accomplishes the claimed functions. The specification fails to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function of the “pattern recognition module", “computation module", and "image generation module" in claims 1-7. See MPEP § 2181/(II)(B). Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph. 
Applicant may: (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 10722173 B2, published July 28, 2020 with a priority date of October 14, 2014) in view of A. Arzani et al., “Characterizations and Correlations of Wall Shear Stress in Aneurysmal Flow,” Journal of Biomedical Engineering, vol. 138, pp. 014503-1 — 014503-10, Jan. 2016, hereinafter referred to as Chen and Arzani, respectively. 
Regarding claim 1, Chen teaches an apparatus for measuring blood flow direction using a fluorophore (Fig. 1, system 100; see col. 2, lines 23-24, 28-29 — “In some embodiments, obtaining a physiologic map of the sample may include obtaining...a blood flow and perfusion angiography resemblance from a fluorescence image.”), the apparatus comprising: 
an input interface for retrieving at least one input frame of input image data in at least part of a fluorescence spectrum of the fluorophore (Fig. 2a; see col. 8, lines 45-46 — “...a user interface 244 such as a keyboard, keypad, touchpad or the like...”; Fig. 8; see col. 10, liens 59- 62 — “A physiologic map of blood flow and perfusion of the sample is obtained (block 825). The physiologic map of the sample may be obtained using, for example...fluorescence.”); 
a pattern recognition module for identifying at least one blood vessel structure within the input image data (Fig. 2b, processor 238, data 356, acquired (speckle) images 360; see col. 9, lines 27-30 — “...the data 356 according to some embodiments of the present inventive concept may include acquired raw images 360, anatomical layer images/data 361, calculated blood flow/perfusion rates (velocity data) 363...”); 
a computation module for determining a blood flow direction in the identified blood vessel structure from a spatial gradient along the identified blood vessel structure and a temporal gradient at least one location in the identified blood vessel structure (Fig. 7-8; see col. 10, lines 9-15 — “The NIR/Visible module 353 may provide an NIR image 361 from the reflected 
an image generator module for computing at least one output frame of output image data, in which parts of the input image data corresponding to the identified blood vessel structure are overlaid with time-varying marker data representative of the blood flow direction (Fig. 2b; see col. 10, lines 14-15 — “These images may be processed to provide velocity data 363 and at least one VFA image 364...”; see col. 6, lines 11-20 — “A second wavelength may be in the near Infra-Red (NIR) range, which has a much deeper penetration. This wavelength reveals the underlying blood flow physiology and correlates both to the motion of the sample and also the movement of blood flow and perfusion. Using the imaging measurement of the visible light as a baseline, the true motion of blood flow and perfusion can be derived from the NIR imaging measurement without being affected by the motion artifact of the target.”); and 
an output interface for outputting the output frame (Fig. 2b, processor 238, display 345; see col. 10, lines 64-66 — “The single image of the sample displays anatomy and physiology of the sample in the single image in real time.”). 
Chen does not explicitly teach wherein the pattern recognition module is configured to define a positive direction along the identified blood vessel structure and wherein the computation module is 
Whereas, Arzani, in the same field of endeavor, teaches wherein the pattern recognition module is configured to define a positive direction along the identified blood vessel structure and wherein the computation module is configured to determine the blood flow direction is along the positive direction if the temporal gradient and the spatial gradient have opposite signs (see pg. 014503-3, col. 1, para. 2 — “..backward WSS (wall shear stress)...could be defined as the amount of near-wall backflow...This measure could be used in quantification of recirculating flow, which has been shown to promote thrombotic and atherosclerosis expressions... If sign is taken into account in above equations, then one can distinguish between persistent regions of forward and backward near wall flow, as well as clockwise and counterclockwise near-wall flow, providing some insight on near-wall transport. Specifically, backward WSS (                        
                            
                                
                                    
                                        
                                            τ
                                        
                                        
                                            t
                                            -
                                        
                                    
                                
                                -
                            
                        
                    ) could be defined as the amount of near-wall backflow

    PNG
    media_image1.png
    112
    346
    media_image1.png
    Greyscale

The spatial/temporal gradient of the WSS vector can also be computed, which inherently incorporates both direction and magnitude changes.” so the backward flow could be defined in the positive direction for visualizing thrombotic and atherosclerosis in blood vessels when                         
                            H
                            (
                            t
                            )
                        
                     is equated to the spatial gradient and the spatial gradient is negative when                         
                            
                                
                                    τ
                                
                                
                                    t
                                
                            
                            <
                            0
                        
                    , and where                         
                            
                                
                                    
                                        
                                            
                                                
                                                    τ
                                                
                                                
                                                    t
                                                    -
                                                
                                            
                                        
                                        -
                                    
                                
                            
                        
                     is equated to the temporal gradient and the temporal gradient is  positive).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Chen, by having the system define a positive direction along the identified blood vessel structure and determine the blood flow direction is along the positive direction if the temporal gradient and the spatial gradient have opposite signs, as 
	Regarding claim 8, Chen teaches a method for determining blood flow direction in a blood vessel using a fluorophore (Fig. 1, system 100; see col. 2, lines 23-24, 28-29 — “In some embodiments, obtaining a physiologic map of the sample may include obtaining...a blood flow and perfusion angiography resemblance from a fluorescence image.”), the method comprising the steps of: 
acquiring at least one input frame of input image data in at least part of the fluorescence spectrum of the fluorophore (Fig. 2a; see col. 8, lines 45-46 — “...a user interface 244 such as a keyboard, keypad, touchpad or the like...”; Fig. 8; see col. 10, liens 59-62 — “A physiologic map of blood flow and perfusion of the sample is obtained (block 825). The physiologic map of the sample may be obtained using, for example...fluorescence.”);
automatically recognizing at least one blood vessel structure within the at least one input frame (Fig. 2b, processor 238, data 356, acquired (speckle) images 360; see col. 9, lines 27-30 — “the data 356 according to some embodiments of the present inventive concept may include acquired raw images 360, anatomical layer images/data 361, calculated blood flow/perfusion rates (velocity data) 363...”); 
determining a blood flow direction along the blood vessel structure from a spatial gradient of a fluorescence intensity along the identified blood vessel structure and a temporal gradient at least one location within the at least one identified blood vessel structure (Fig. 7-8; see col. 10, lines 9-15 — “The NIR/Visible module 353 may provide an NIR image 361 from the reflected light and the image capture module 352 may provide an image (speckle image) 360 using, for example, LSI, LDI, or fluorescence. Blood flow and perfusion data may be calculated 
computing an output frame, in which the blood vessel structure is overlaid with time-varying marker data (Fig. 2b; see col. 10, lines 14-15 — “These images may be processed to provide velocity data 363 and at least one VFA image 364...”; see col. 6, lines 11-20 — “A second wavelength may be in the near Infra-Red (NIR) range, which has a much deeper penetration. This wavelength reveals the underlying blood flow physiology and correlates both to the motion of the sample and also the movement of blood flow and perfusion. Using the imaging measurement of the visible light as a baseline, the true motion of blood flow and perfusion can be derived from the NIR imaging measurement without being affected by the motion artifact of the target.”); and 
displaying the output frame (Fig. 2b, processor 238, display 345; see col. 10, lines 64-66 — “The single image of the sample displays anatomy and physiology of the sample in the single image in real time.”). Chen does not explicitly teach wherein a positive direction along the identified blood vessel structure is defined and the blood flow direction is determined to be along the positive direction if the temporal gradient and the spatial gradient have opposite signs. 
Whereas, Arzani, in the same field of endeavor, teaches wherein a positive direction along the identified blood vessel structure is defined and the blood flow direction is determined to be along the positive direction if the temporal gradient and the spatial gradient have opposite signs (see pg. 014503-3, col. 1, para. 2 — “..backward WSS (wall shear stress)...could be defined as the amount of near-wall                         
                            
                                
                                    
                                        
                                            τ
                                        
                                        
                                            t
                                            -
                                        
                                    
                                
                                -
                            
                        
                    ) could be defined as the amount of near-wall backflow

    PNG
    media_image1.png
    112
    346
    media_image1.png
    Greyscale

The spatial/temporal gradient of the WSS vector can also be computed, which inherently incorporates both direction and magnitude changes.” so the backward flow could be defined in the positive direction for visualizing thrombotic and atherosclerosis in blood vessels when                         
                            H
                            (
                            t
                            )
                        
                     is equated to the spatial gradient and the spatial gradient is negative when                         
                            
                                
                                    τ
                                
                                
                                    t
                                
                            
                            <
                            0
                        
                    , and where                         
                            
                                
                                    
                                        
                                            
                                                
                                                    τ
                                                
                                                
                                                    t
                                                    -
                                                
                                            
                                        
                                        -
                                    
                                
                            
                        
                     is equated to the temporal gradient and the temporal gradient is  positive). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Chen, by including to the method wherein a positive direction along the identified blood vessel structure is defined and the blood flow direction is determined to be along the positive direction if the temporal gradient and the spatial gradient have opposite signs, as disclosed in Arzani. One of ordinary skill in the art would have been motivated to make this modification in order to distinguish between regions of forward and backward near wall flow to quantify recirculating flow that promotes thrombotic and atherosclerosis expressions, as disclosed in Arzani (see pg. 014503-3, col. 1, para. 2).
Furthermore, regarding claim 14, Chen teaches a non-transitory computer-readable medium storing a program causing a computer to execute the method according to claim 8, as disclosed Chen and Arzani above (see col. 2, lines 48-52 — “...provide computer program products for combining anatomical 
The motivation for claim 14 was shown previously in claim 8. 

Claims 2-4, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Arzani, as applied to claims 1 and 8 above, respectively, and in further view of Sørensen et al. (WO 2003030101 A2, published April 10, 2003), hereinafter referred to as Sørensen. 
Regarding claim 2, Chen in view of Arzani teaches all of the elements as disclosed in claim 1 above. 
Chen in view of Arzani does not explicitly teach wherein the computation module is configured to compute a center line of the at least one identified blood vessel structure and wherein the at least one location is located on the center line. 
Whereas, Sørensen, in the same field of endeavor, teaches wherein the computation module is configured to compute a center line of the at least one identified blood vessel structure and wherein the at least one location is located on the center line (Fig. 15a; see pg. 23, lines 30-32 — “The innermost measurement device acts as a center line detector...the estimate of the vessel center point...constitutes the center point of the innermost search region.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Chen in view of Arzani, by having the system compute a center line of the at least one identified blood vessel structure and wherein the at least one location is located on the center line, as disclosed in Sørensen. One of ordinary skill in the art would have been motivated to make this combination in order to track vessel segments from starting points, as taught in Sørensen (see Abstract). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Chen in view of Arzani, by having the apparatus compute the spatial gradient from an average fluorescence intensity of an array of pixels in the input frame, as disclosed in Sørensen. One of ordinary skill in the art would have been motivated to make this combination in order to conduct a validation of the vessel part tracked before accepting the tracked vessel as a vessel of the image, as taught in Sørensen (see pg. 33, lines 16-20). 
Furthermore, regarding claim 4, Sørensen further teaches wherein the computation module is configured to compute a center line of the at least one identified blood vessel structure and wherein the array of pixels extends perpendicularly to the center line across at least part of the identified blood vessel structure (Fig. 15a; see pg. 23, lines 30-32 — “The innermost measurement device acts as a center line detector...”; Fig. 8; see pg. 28, lines 10-12 — “...search for the locations of the two vessel borders along a line passing through the propagated vessel center point, and lying perpendicular to the estimated vessel direction...”). 

Regarding claim 9, Chen in view of Arzani teaches all of the elements as disclosed in claim 8 above. 
Chen in view of Arzani does not explicitly teach wherein the step of automatically recognizing at least one blood vessel structure comprises the step of determining a center line of the blood vessel structure. 
Whereas, Sørensen, in the same field of endeavor, teaches wherein the step of automatically recognizing at least one blood vessel structure comprises the step of determining a center line of the blood vessel structure (Fig. 15a; see pg. 23, lines 30-32 — “The innermost measurement device acts as a center line detector...the estimate of the vessel center point...constitutes the center point of the innermost search region.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Chen in view of Arzani, by including to the method the step of automatically recognizing at least one blood vessel structure comprises the step of determining a center line of the blood vessel structure, as disclosed in Sørensen. One of ordinary skill in the art would have been motivated to make this modification in order to track vessel segments from starting points, as taught in Sørensen (see Abstract). 
Furthermore, regarding claim 12, Sørensen further teaches wherein the step of determining the blood flow direction comprises the step of computing the fluorescence intensity at the at least one 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Chen in view of Arzani, by including to the method computing the fluorescence intensity at the at least one location by averaging the fluorescence intensity of an array of pixels, as disclosed in Sørensen. One of ordinary skill in the art would have been motivated to make this combination in order to conduct a validation of the vessel part tracked before accepting the tracked vessel as a vessel of the image, as taught in Sørensen (see pg. 33, lines 16- 20).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Arzani, as applied to claim 1 above, and in further view of Korporaal et al. (US 20160249874 A1, published September 1, 2016), hereinafter referred to as Korporaal. 
Regarding claim 5, Chen in view of Arzani teaches all of the elements as disclosed in claim 1 above. 

Whereas, Korporaal, in the same field of endeavor, teaches wherein the computation module is configured to compute the blood flow direction from a comparison of a sign of the spatial gradient and a sign of the temporal gradient (see pg. 7, col. 1, para. 0096 — “The blood flow velocity vfld, can now be determined directly from these gradients Gt(t), Gz(Z) through simple multiplication of the temporal gradient Gt(t) with the spatial gradient Gz(Z)...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Chen in view of Arzani, by having the system compute the blood flow direction from a comparison of a sign of the spatial gradient and a sign of the temporal gradient, as disclosed in Korporaal. One of ordinary skill in the art would have been motivated to make this modification in order to more effectively determine the magnitude and direction of a flowing fluid which assists in identifying and characterizing stenoses, as taught in Korporaal (see pg. 1, col. 1, para. 0007). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Arzani, as applied to claim 1 above, and in further view of Ohishi (US 20160015348 A1, published January 21, 2016), hereinafter referred to as Ohishi. 
Regarding claim 7, Chen in view of Arzani teaches all of the elements as disclosed in claim 1 above. 
Chen in view of Arzani does not explicitly teach wherein the computation module is configured to compute a curve fit to at least one of: i) the fluorescence intensity distribution (I) along the identified blood vessel structure OR a center line of the identified blood vessel structure (3), ii) the spatial gradient, and iii) the temporal gradient. 
at least one of: i) the fluorescence intensity distribution along the identified blood vessel structure OR a center line of the identified blood vessel structure, ii) the spatial gradient, and iii) the temporal gradient (see pg. 3, col. 2, para. 0054 — “A time change, in a concentration of a contrast agent, which has a data interval shorter than a sampling interval of the concentration of the contrast agent, can be obtained by arbitrary processing, such as interpolation processing, curve fitting processing using a specific function...” where the time change in a concentration of contrast agent is equated to the temporal gradient). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Chen in view of Arzani, by having the system compute a curve fit to the spatial or temporal gradient of the blood vessel, as disclosed in Ohishi. One of ordinary skill in the art would have been motivated to make this modification in order to reduce noise in the image data, as taught in Ohishi (see pg. 3, col. 2, para. 0053). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Arzani and Søgrensen, as applied to claim 9 above, and in further view of Ohishi. 
Regarding claim 13, Chen in view of Arzani and Sørensen teaches all of the elements as disclosed in claim 9 above. 
Chen in view of Arzani and Sørensen does not explicitly teach wherein the step of determining the blood flow direction comprises the step of computing a curve fit to at least one of the fluorescence intensity, the spatial gradient, and the temporal gradient at least along the identified blood vessel structure OR the center line. 
Whereas, Ohishi, in the same field of endeavor, teaches wherein the step of determining the blood flow direction comprises the step of computing a curve fit to at least one of the fluorescence 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Chen in view of Arzani and Sørensen, by including to the method computing a curve fit to the spatial or temporal gradient of the blood vessel, as disclosed in Ohishi. One of ordinary skill in the art would have been motivated to make this modification in order to reduce noise in the image data, as taught by Ohishi (see pg. 3, col. 2, para. 0053).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Du et al. (US 20180085088 A1, published March 29, 2018 with a priority date of November 30, 2017) discloses an ultrasound imaging system where the blood flow velocity vector components of the target point may be obtained based on the time gradient and the spatial gradient at the target point.
Albert et al. (US 6473698 B1, published October 29, 2002) discloses determining spatio-temporal gradients within each of the images of the blood vessel, identifying leukocytes within the images of the blood vessel based upon the spatio-temporal gradients, matching leukocytes within the images with the corresponding identical leukocytes from other images, determining an amount of translation of the matched leukocytes from one image to another, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793  

/KEITH M RAYMOND/
Supervisory Patent Examiner, Art Unit 3793